UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1010


HUI CHEN,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 21, 2011              Decided:   January 13, 2012


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Marotta, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioner. Tony West, Assistant Attorney General,
John S. Hogan, Senior Litigation Counsel, Ashley Y. Martin,
UNITED STATES DEPARTMENT OF JUSTICE, Office of Immigration
Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hui Chen, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

vacating the Immigration Judge’s grant of her application for

asylum, and ordering her removed from the United States.

            Chen   first      challenges     the   determination      that     she

failed to establish eligibility for asylum.                To obtain reversal

of   a   determination     denying   eligibility     for   relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”       INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and find that

the Board applied the proper standard of review, and that Chen

fails to show that the evidence compels the conclusion that she

qualified for asylum.         Having failed to qualify for asylum, Chen

cannot    meet   the   more    stringent     standard   for   withholding       of

removal.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            We   accordingly      deny   the   petition    for   review.       We

dispense    with   oral       argument   because    the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                              PETITION DENIED


                                         2